DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 12/22/2020 and 12/17/2021 are considered. 

Drawings
The drawings filed on 12/22/2020 are accepted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US-2014/0279862 hereinafter, Dietz) in view of Cagenius (WO2007/004921A1) and Orava et al. (US-2003/0177267 hereinafter, Orava).
Regarding claim 1, Dietz teaches a terminal device (Fig. 2 [120]), comprising:
at least one processor; (Fig. 4 [412] and Page 4 [0052] “The client or server computing device may include one or more processors”) and
at least one memory coupled to the at least one processor (Page 4 [0052] and Fig. 4 [414 & 416] coupled through BUS [402]), the at least one memory storing instructions when executed by the at least one processor, cause the terminal device to perform acts (Page 4 [0052] through Page 5 [0054]) comprising:
obtain a set of virtual medium access control, MAC, addresses from a first network device.  (Page 3 [0036-0038] and Page 5 Claims 1 and 4)
Dietz differs from the claimed invention by not explicitly reciting the set of the virtual MAC addresses associated with an original MAC address of the terminal device.  
In an analogous art, Cagenius teaches a method and system for mapping an original MAC address of a terminal to a unique locally administered virtual MAC address.  (Page 2 lines 17-34 and Page 6 lines 4-9)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Dietz after modifying it to incorporate the ability to map an original MAC address to the virtual MAC addresses of Cagenius since it enables a method to still derive how to uniquely identify an end user in the wireless access node while maintaining MAC spoofing protection and increased MAC address security.  (Cagenius Page 3 line 1-24)
Dietz in view of Cagenius differs from the claimed invention by not explicitly reciting in response to a determination that the terminal device is to be connected to a second network device, select a target virtual MAC address from the set of the virtual MAC addresses and transmit a connection request to the second network device, the connection request comprising the target virtual MAC address.  
In an analogous art, Orava teaches a system and method for acquiring temporary MAC addresses for different services (Abstract, Pages 6-7 [0063] and Pages 7-8 [0069-0070]) that includes: 
using a first MAC for a first service (Fig. 7 [701] for connection with [AS1]) and in response to a determination that the terminal device is to be connected to a second network device, select a target virtual MAC address from the set of the virtual MAC addresses; (Fig. 7 [713] for access with [AS2]) and 
transmit a connection request to the second network device, the connection request comprising the target virtual MAC address.  (Fig. 7 [714] and Pages 7-8 [0069-0070])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Dietz in view of Cagenius after modifying it to incorporate the ability to use a second MAC address in order to connect to a second network of Orava since it enables utilizing several services simultaneously and easily enable billing by the service provider.  (Orava Page 7 [0068])
Regarding claim 2, Dietz in view of Cagenius and Orava teaches wherein obtaining the set of the virtual MAC addresses further comprises:
transmit a request for the set of the virtual MAC addresses to the first network device (Dietz Fig. 3 [310]), the request comprising the original MAC address; (Cagenius Page 5 line 22 through Page 6 line 3)
receive a response to the request; (Dietz Fig. 3 [330])
obtain the set of virtual MAC addresses based on the response; (Dietz Fig. 3 [330]) 
store the set of virtual MAC addresses.  (Dietz Fig. 3 [330] and Orava Pages 2-3 [0026])
Regarding claim 4, Dietz in view of Cagenius and Orava teaches wherein transmitting of the request for the set of virtual MAC addresses to the first network device further comprise:
perform an authentication with the first network device;  (Orava Page 7 [0064-0066])
in response to the authentication being successful, transmit the request to the first network device.  (Orava Page 7 [0064-0068])
Regarding claim 6, Dietz in view of Cagenius and Orava teaches select, from the set of virtual MAC addresses, a virtual MAC address that is unused previously as the target virtual MAC address; (Orava Claim 9) and
set a status of the target virtual MAC address as used.  (Orava Claim 10)
Regarding claim 7, Dietz in view of Cagenius and Orava teaches receive a response to the connection request from the second network device; (Orava Fig. 5 [504, Yes] and Page 6 [0059])
in response to the response indicating a confliction of MAC address in the second network device, select a further target virtual MAC address from the set of virtual MAC addresses; (Orava Fig. 5 [505] and Page 6 [0059]) and
transmit a further connection request to the second network device, the connection request comprising the further target virtual MAC address.  (Fig. 5 [505 & 502] and Page 6 [0059])
Regarding claims 13, 14, 16, 18 and 19, the limitations of claims 13, 14, 16, 18 and 19 are rejected as being the same reasons set forth above in claims 1, 2, 4, 6 and 7.  





Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US-2014/0279862 hereinafter, Dietz) in view of Cagenius (WO2007/004921A1).
Regarding claim 9, Dietz teaches a network device (Fig. 2 [110]), comprising:
at least one processor; (Fig. 4 [412]) and
at least one memory (Fig. 4 [414 & 416]) coupled (Fig. 4 [402]) to the at least one processor (Fig. 4 [412]), the at least one memory storing instructions therein, the instructions, when executed by the at least one processor, cause the network device to perform acts comprising:
receive a request for a set of virtual medium access control (Fig. 3 [310]), MAC, address from a terminal device; (Fig. 2 [120]) and
transmit a response to the terminal device, the response comprising the set of the virtual MAC addresses.  (Fig. 3 [330])
Dietz differs from the claimed invention by not explicitly reciting the request comprising information associated with an original address of the terminal device, the information comprising the original address or a currently used virtual MAC address and to generate the set of the virtual MAC addresses based on the original MAC address.  
In an analogous art, Cagenius teaches a method and system for mapping an original MAC address of a terminal to a unique locally administered virtual MAC address (Page 2 lines 17-34 and Page 6 lines 4-9) that includes the request comprising information associated with an original address of the terminal device (Page 8 line 33 through Page 9 line 5), the information comprising the original address or a currently used virtual MAC address and to generate the virtual MAC address based on the original MAC address.  (Page 9 line 5-8)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Dietz after modifying it to incorporate the ability to map an original MAC address to the virtual MAC addresses of Cagenius since it enables a method to still derive how to uniquely identify an end user in the wireless access node while maintaining MAC spoofing protection and increased MAC address security.  (Cagenius Page 3 line 1-24)
Regarding claim 10, Dietz in view of Cagenius teaches in response to the information comprising the currently used virtual MAC address, determine the original MAC address based on the currently used virtual MAC address.  (Cagenius Page 5 line 32-35 and Page 8 line 33 through Page 9 line 2)
Regarding claim 11, Dietz in view of Cagenius teaches perform, at the first network device, an authentication with the terminal device; (Cagenius Page 5 lines 6-34)
in response to the authentication being successful, receive the request for the set of MAC addresses from the terminal device.  (Cagenius Page 6 lines 1-3 and Dietz Fig. 3 [310])
Regarding claim 12, Dietz in view of Cagenius teaches store a mapping between the original MAC address and the set of the virtual MAC addresses.  (Cagenius Page 5 line 32-35 and Page 8 line 33 through Page 9 line 2 and Dietz Claim 10)

Allowable Subject Matter
Claims 3, 5, 8, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner was unable to find the combination of claims 1+3 or 13+15 or 1+8 or 13+20 in the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646